DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/7/2020 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Application is a national stage entry of PCT/IB2012/052862, International Filing Date: 06/06/2012 and claims foreign priority to 3860/DEL/2011, filed 12/29/2011.

Information Disclosure Statement
No IDS has been submitted.  

Election/Restrictions
Newly submitted claim 40 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims 1, 2, 4, 9-13, and 18-20 are drawn systems, methods, and manufactures for receiving one order summary, receiving a single payment request associated with the corresponding order summary, sending an itemized bill to devices associated with the corresponding order summary, and accepting payment against the itemized bill. Newly submitted . 
 Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 40 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Status of Claims
Applicant’s amended claims, filed 7/07/2020, have been entered. Examiner notes that while claim 11 indicates a status of “Previously Presented”, claim 11 contains an amendment to the claims and should have a status as “Currently Amended” (see 37 CFR §1.121(c)(2)). Claims 1 and 11 have been amended. Claims 3, 5-8, 14-17, and 21-39 were previously cancelled. Claim 40 is new and has been withdrawn for being directed to an invention that is independent or distinct from the invention originally claimed. Claims 1, 2, 4, 9-13, 18-20, and 40 are currently pending in this application and claims 1, 2, 4, 9-13, and 18-20 have been examined.   

Claim Objections
Claim 1 is objected to because of the following informalities:  lines 5-6 of claim 1 recites “identifying and determining a location of a plurality of user devices in the pre-defined vendor service area,” and should end with a semicolon and not a comma. Accordingly Examiner will interpret lines 5-6 as reciting “identifying and determining a location of a plurality of user devices in the pre-defined vendor service area[[,]];”.  Claims 2, 4, 9, and 10 inherit the objection recited in claim 1. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 2, 4, 10-13, and 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Underwood (US 2012/0136754 A1 [previously recited]) in view White et al. (US 2013/0138518 A1 [previously recited]).

Regarding claim 1, Underwood teaches a non-transitory computer readable medium storing computer-executable instructions for processing commercial transactions that, when executed by at least one processor, configure the at least one processor to perform operations (Figs. 1, 2, and 4; abstract, ¶¶0015-0016, ¶0030, ¶0032, ¶0043) comprising:
pre-defining a vendor service area (Fig. 1; ¶0013 [merchant’s premises (e.g., a restaurant, a store, etc.)] in view of ¶0019 [user device 110 may establish a connection with private network 160 when the user, of user device 110, enters a premises of a merchant associated with client server 140 associated with private network 160 and/or comes within range of private network 160.]; Examiner notes the range of a private network is comparable to pre-defining a vendor service area);
identifying and determining a location of a plurality of user devices in the pre-defined vendor service area (Figs. 1, 7A, and 8 [elements 805, 810]; ¶¶0064-0065 [User device 110 may initiate an automatic tab payment operation when a user, of user device 110, enters a premises associated with the merchant… autotab application may send information associated with user device 110, location information associated with user device 110, and/or information associated with the autotab application (e.g., an application identifier, etc.) to client server 140, via private network 160…the user may use user device 110 to scan a bar code, an RFID tag, and/or some other device associated with a table, within the premises, to obtain information associated with the table and/or an attendant associated with the table…. User device 110 may send the information associated with the table obtained from the scan (e.g., a barcode number and/or information associated with the table) to client server 140 via private network 160] (see also ¶0019, ¶0024, and ¶¶0081-0082) in view of ¶¶0015-0016 [more than one user device 110 is comparable to a plurality of user devices], ¶0017 [GPS, RFID], and ¶¶0091 [more than one user device 110 hosting autotab application in restaurant]);
connecting the identified user devices to a vendor device via a network associated with the vendor device in the pre-defined vendor service area (Figs. 1, 7A, and 8 [elements 805, 810];  ¶0064 [User device 110…the user may enter the premises associated with the merchant and may connect with (e.g., by synching with) private network 160 associated with the merchant… autotab application may send information associated with user device 110… to client server 140, via private network 160, that enables client server 140 to register user device 110] in view of ¶¶0014-0016 [more than one user device 110 is comparable to a plurality of user devices], ¶0019 [user device 110 may communicate with client server 140, associated with the merchant, via private network 160, and may receive information associated with products and/or services associated with the merchant] and ¶¶0081-0082 [establishing a connection with a network associated with a merchant (block 805) and registering with the network (block 810)]);
selectively generating an interactive order menu based on each identified user device and its’ location in the pre-defined vendor service area (Figs. 1, 7A-7B, and 8 [element 815]; ¶¶0060-0065 [generating and displaying an interactive autotab menu interface (element 700) to each user device 110 with fields acknowledging whether the device is registered or not (element 705) and the table number (element 710) at the restaurant is comparable to selectively generating an interactive order menu based on each identified user device and its location in the pre-defiend vendor service area] in view of ¶¶0014-0016 [more than one user device 110 is comparable to a plurality of user devices], ¶0023, ¶0083, ¶0106);
displaying, by each of the identified user devices, the selectively generated interactive order menu comprising a plurality of items offered for sale to each identified user device at the user device location within the pre-defined vendor service area (Figs. 1, 7A-7B, and 8 [element 815]; ¶¶0060-0065 [generating and displaying an interactive autotab menu interface (element 700) to each user device 110 with fields acknowledging whether the device is registered or not (element 705), the table number (element 710), and information relating to a menu associated with a merchant/restaurant (element 715) is comparable to each of the identified user devices displaying the selectively generated interactive order menu comprising a plurality of items offered for sale to each identified user device at the user device location within the pre-defined vendor service area] in view of ¶¶0014-0016 [more than one user device 110 is comparable to a plurality of user devices], ¶0023, and ¶0083); 
receiving by the vendor device an order summary, wherein the order summary comprises an item or items selected from the plurality of items offered for sale at the user device location within the pre-defined vendor service area (Figs. 1, 7A, and 8 [element 820]; ¶0025 [Client server 140 may receive information associated with a selected product and/or service (e.g., menu items, such as appetizers, entrees, beverages, etc.), which may be associated with the tab and/or the position (e.g., the particular table)], ¶¶0061-0066 [the user may select the menu items via autotab menu UI 700 (e.g., by touching 
receiving a payment request associated with the order summary (Figs. 1, 7A, 7B, and 8 [element 835]; ¶0067 [autotab payment UI 730 may include a collection of fields, data items and/or buttons, such as… a pay bill button 764], ¶¶0070-0071 [the user may select, via autotab payment UI 730, pay bill button 764], ¶0089 [process 800 may include receiving a gratuity value via an autotab payment UI, and/or determining a total price (block 835). For example, the user, of user device 110, may review the order and may enter, via the autotab payment UI, a value associated with a quantity of gratuity to be applied to the order] in view of ¶¶0090-0094 [more than one user device associated with an order summary]); 
	sending an itemized bill to identified user devices associated with the corresponding order summary (Figs. 1, 7B, 7C, and 8 [element 835]; ¶¶0066-0067 [Client server 140 may receive the selected menu items and may send the indication, to user device 110, that the order has been placed and/or entered… autotab payment UI 730 may include a collection of fields, data items and/or buttons, such as…a selected menu items data item 738, a selected menu prices data item 740 (hereinafter referred to as “prices data item 740”); Examiner notes the bill depicted in Fig. 7B is comparable to an itemized bill corresponding to the order summary], ¶0069, ¶¶0074-0079, ¶¶0085-0086 [Client server 140 may send information, associated with the order, to user device 110. User device 110 may receive the information associated with the order and the autotab application may display the information, associated with the order, on user device 110 via an autotab payment UI (e.g., autotab payment UI 730 of FIG. 7B).], ¶¶0090-094 [autotab payment UI may include menu items associated with the user as well as menu items associated with another user of another user device 110… the autotab application may cause user 
accepting a payment against the itemized bill (Figs. 1, 7B, 7C, and 8 [elements 840, 845]; ¶¶0092-0093 [process 800 may include receiving an indication that the bill is to be paid (block 840) and sending payment information to be processed (block 845)… the autotab application may, for example, retrieve payment information from a memory associated with user device 110. The autotab application may process the payment information]); and 
wherein the accepted payment is at least one of a complete payment received from a single identified user device (Figs. 1, 7B, 7C, and 8; ¶0092 [the autotab application may receive an indication that the total price associated with the order is to be paid when the user selects a pay bill button (e.g., pay bill button 764 of FIG. 7B) on the autotab payment UI] and ¶0095), an equal, partial payment received from two or more identified user devices in the pre-defined vendor service area, and an unequal, partial payment received from two or more identified user devices in the pre-defined vendor service area (¶¶0090-0094 [two users with user devices hosting the autotab payment UI, each user selecting menu items associated with themselves in order to settle the bill, and the displayed payment UI updates to reflect the total bill to be paid by each user and the gratuity amount entered]).
by the vendor device a payment request associated with the order summary and sending an itemized bill to user devices associated with the corresponding order summary, wherein said sending of the itemized bill comprises sending the bill according to the payment request received from the at least one of the identified user devices associated with the said corresponding order summary, wherein the said payment request is a request to split the bill equally between participating identified user devices, or a request to split the bill unequally between said participating identified user devices. In the field of facilitating wireless customer transactions (¶0002), White et al., hereinafter White, teaches a customer viewing a menu and making selections on a wireless communication device and sending the selections to a POS terminal (¶0044). When the customer selects an option to pay the bill, the wireless communication device may submit a request for the bill to the POS terminal and the POS terminal responds by transmitting the bill with itemized transaction information to the wireless communication device (¶0045). When the customer is satisfied with the bill and confirms payment on the wireless communication device, payment information is transmitted from the wireless communication device to the POS terminal via the network, wherein payment information may include information from one or more payment accounts such as credit cards, bank accounts, gift certificates, etc. and the payment information may further include additional instructions such as a partial amount (¶0045) which can also include bill splitting (¶¶0048-0049). Once the POS terminal receives the payment information, the POS terminal completes the transaction and sends a confirmation of the transaction to the wireless communication device (¶0045). The step of White is applicable to the manufacture of Underwood as they both share characteristics and 

Regarding claim 2, Underwood in view of White teaches the non-transitory computer readable media of claim 1, Underwood further teaches wherein the computer-executable instructions further cause the at least one processor to:  facilitate uploading commercial card information and downloading an authorization result (Figs. 1, 5A, 7C, 8; ¶0018, ¶¶0044-0047, ¶0056, ¶0076), and at least one of the itemized bill to the identified user devices (Figs. 1, 7B, 7C, and 8; ¶0067, ¶0069, ¶¶0074-0079, ¶0086), email the itemized bill to at least one of the user devices, and print the itemized bill.

Regarding claim 4, Underwood in view of White teaches the non-transitory computer readable media of claim 1, Underwood further teaches wherein the computer-executable instructions further cause the at least one processor to determine the identified user device location via at least one of a bar code scanned by the user device (¶0017, ¶0024, ¶0064, ¶0082), a near field communications capability comprised in the user device (¶0017), active or passive RFID recognition at the user device location (¶0017, ¶0024, ¶0064, ¶0082), a global positioning system (¶0017, ¶¶0064-0065), a local positioning system (¶0017, ¶¶0064-0065), and manual input on the user device. 

Regarding claim 10, Underwood in view of White teaches the non-transitory computer readable media of claim 1, Underwood further teaches wherein the computer-executable instructions further cause the at least one processor to generate the interactive order menu associated with the user device location and an associated user associated with the user device (Figs. 1, 7A, and 8; ¶¶0062-0065 in view of ¶0014, ¶0023, and ¶0083). 

Regarding claims 11-12, the claim discloses substantially the same limitations, as claims 1-2, except claims 1-2 are directed to a manufacture while claims 11-12 are directed to a process. All limitations as recited have been analyzed and rejected with respect to claims 1-2, and do not introduce any additional narrowing of the scopes of the claims as analyzed. Therefore, claims 11-12 are rejected for the same rational over the prior art cited in claims 1 and 2. 

Regarding claim 13, Underwood in view of White teaches the method for processing commercial transactions of claim 11, Underwood further teaches wherein determining the user device location further comprises identifying the user device by at least one of global or local position system (¶0019, ¶0024), a Wi-Fi network, RFID recognition (¶0017, ¶0024, ¶0064, ¶0082), Bluetooth connectivity, Infrared connectivity, and a bar code scanned by the user device (¶0017, ¶0024, ¶0064, ¶0082).  

Regarding claim 19, the claim discloses substantially the same limitations, as claim 10, except claim 10 is directed to a manufacture while claim 19 is directed to a process. All limitations as recited have been analyzed and rejected with respect to claim 10, and do not introduce any additional narrowing of the scopes of the claims as analyzed. Therefore, claim 19 is rejected for the same rational over the prior art cited in claim 10.

Regarding claim 20, the claim discloses mostly the same limitations, as claim 1, except claim 1 is directed to a manufacture while claim 20 is directed to a system. While Underwood further teaches the added element of a “wireless communication device” (Figs. 3-4; ¶0017, ¶¶0033-0043), Underwood does not explicitly teach wherein the said payment request is a request to split the bill equally or a request to split the bill unequally with another identified wireless communication device. White however further teaches a request for one user device to pay for the entire bill by linking customer devices which enables bill splitting and one customer may pay for the collective bill and any changes made by one device are reflected in the other’s devices (¶¶0048-0049). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the billing as taught by Underwood with the itemized transaction and bill splitting as taught by White. One of ordinary skill in the art at the time of the invention would have been motivated to expand the manufacture of Underwood in order to enhance a customer experience (¶0020) and handle multiple ordering and/or bill splitting, with any changes made by one device being reflected in the neighbor's devices (¶0048). All other limitations as recited have been analyzed and rejected with respect to claim 1, and do not introduce any additional narrowing of the scopes of the claims as analyzed. Therefore, claim 20 is rejected for the reasons stated above as well as the same rational over the prior art cited in claim 1.

Claims 9 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Underwood in view of White and Hernblad (US 2004/0054592 A1 [previously recited]). 

Regarding claim 9, Underwood in view of White teaches the non-transitory computer readable media of claim 1, while Underwood further teaches wherein the computer-executable instructions further cause the at least one processor to send the interactive order menu (Figs. 1, 7A, and 8; ¶¶0062-0065 in view of ¶0014, ¶0023, and ¶0083) and receive an order (¶¶0061-0063), Underwood in view of White does not explicitly teach sending the interactive order menu in a language of preference configurable by the identified user device and receiving an order in a language of preference configurable by the vendor device. In the field of electronic transactions (abstract), Hernblad teaches users registering and selecting the appropriate version of the program with their preferred language (¶0171 and ¶0208) as well as allowing a user to enter their language preference in order to display screens in languages other than the primary language of the country where the establishment is located if the user is a guest user and hasn’t already registered (¶0312 and claim 14). The step of Hernblad is applicable to the manufacture of Underwood in view of White as they share characteristics and capabilities, namely, they are directed to processing electronic transactions. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the ordering program as taught by Underwood in view of White with the language selection of Hernblad. One of ordinary skill in the art at the time of the invention would have been motivated to expand the manufacture of Underwood in view of White in order to accommodate a more global customer base and to help facilitate the ordering process when customers visit other countries. (Hernblad ¶0041).      

Regarding claim 18, the claim discloses substantially the same limitations, as claim 9, except claim 9 is directed to a manufacture while claim 18 is directed to a process. All limitations as recited have been 







Examiner’s Comment

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Reference A of the Notice of References Cited Schwarzkopf et al. (US 2013/0006782 A1) teaches bill splitting of an itemized bill between multiple users. 
	Reference B of the Notice of References Cited Kumanov et al. (US 2010/0161432 A1) teaches generating customized menus based on user preferences. 
	Reference C of the Notice of References Cited Melby et al. (US 2012/0173396 A1) teaches bill spiting between groups of people. 
	Reference D of the Notice of References Cited Lin et al. (US 2010/0082481 A1) teaches bill spiting between groups of people using an interface. 
	Reference U of the Notice of References Cited “Fast-food chain Subway launches mobile ordering system” teaches a remote food-ordering system that lets customers order using their phones by registering via the web and storing credit card information, texting a specific number to view the menu, and replying to the menu with the menu items they would like. 

Response to Arguments
Applicant’s arguments filed 7/7/2020, with respect to the 35 USC §103 rejections have been fully considered but are not persuasive. 
Applicant first argues Underwood does not disclose “pre-defining a vendor service area.” Examiner respectfully disagrees. The instant application recites in paragraph [00018] the vendor service area can be a “grocery store, a supermarket, a restaurant, a night club, a bar, a multiplex, a mall, a pub, etc.” As noted above, Underwood teaches a merchant’s premises can be a restaurant or a store in paragraph [0013] and Underwood teaches establishing a private network 160 such that when a user device comes within range of the private network (such as when they enter a premises of a merchant) the user device can establish a connection with the private network and with the client server (¶0019). The broadest reasonable interpretation of “pre-defining a vendor service area” encompasses a merchant, such as a restaurant, establishing a private network such that when a user with a user device comes within range of the private network they can establish a connection with the private network and with the client server to place orders. While Applicant argues a narrow definition of “pre-defining” a “vendor service area” by giving an example of changing a radius of the vendor service area to 2 miles so the vendor may receive an advance order for dine-in, pick up, or delivery, Examiner notes this narrow interpretation was not claimed. Accordingly Examiner maintains Underwood discloses pre-defining a vendor service area. 
Applicant next argues Underwood does not disclose “determining the location of an identified user device.” Examiner respectfully disagrees. The instant application recites in paragraphs [00017] – [00018] that a location of a user device can be determined “via at least one of a bar code scanned by the wireless device, a near field communications capability, active or passive rfid at the patron location, and manual input of patron location.” As noted above, Underwood discloses when a user device enters a premises associated with the merchant, the autotab application on the user device may determine 
Applicant argues Underwood does not teach “generating an interactive order menu based on each identified user device in the pre-defined vendor service area”. Examiner respectfully disagrees. Underwood discloses in Fig. 7A generating and displaying an interactive autotab menu interface (element 700) to each user device 110 with fields acknowledging whether the device is registered or not (element 705), the table number (element 710) at the restaurant, as well as menu items (element 717), item prices (element 719), and an attendant alert button (element 725) (see ¶¶0060-0065). While Applicant on pages 12-13 of the remarks gives specific interpretations of what “selectively generating an interactive order menu could entail” such as generating a vegan only menu or generating a delivery only menu, broadest reasonable interpretation of “selectively generating an interactive order menu based on each identified user device in the pre-defined vendor service area” encompasses the autotab menu user interface generated and displayed in Fig. 7A of Underwood (see also ¶0060-0065). As the generated and displayed menu disclosed by Underwood is interactive and contains the specific table number and contains whether or not the identified user device is registered or not, Examiner maintains Underwood discloses selectively generating an interactive order menu based on each identified user device and its’ location in the pre-defined vendor service area. 
Applicant argues Underwood does not teach “receiving a payment request associated with the order summary.” Examiner respectfully disagrees. Underwood teaches a user selecting a pay bill button 
Applicant finally argues the White reference does not disclose bill splitting as recited by the Application. Examiner respectfully disagrees. It is noted that the features upon which applicant relies (i.e., requiring bill splitting by multiple devices) are not recited in the rejected claim(s). As currently claimed, the invention does not require bill splitting by multiple devices. Representative claim 1 recites “sending an itemized bill to identified user devices associated with the corresponding order summary, wherein said sending of the itemized bill comprises sending the bill according to the payment request received from the at least one of the identified user devices associated with the said corresponding order summary, wherein the said payment request is a request to split the bill equally between participating identified user devices, or a request to split the bill unequally between said participating identified user devices”, which only requires an itemized bill to be sent to one identified user device associated with the corresponding order summary, where the bill is sent according to the payment request received from the at least one user device and the request can be to split the bill unequally between said participating identified user devices (e.g., the one identified user device associated with the order summary can pay for the entire bill). Examiner notes that while claim 1 (representative) recites “identifying and determining a location of a plurality of user devices in the pre-defined vendor service area”, claim 1 (representative) does not require a plurality of identified user devices to be associated with the corresponding order summary. Accordingly, for the reasons as noted in the rejection above, Examiner maintains Underwood in view of White teaches “sending an itemized bill to an identified user devices associated with the corresponding order summary, wherein said sending of the itemized bill comprises sending the bill according to the payment request received from the at least one of the identified user devices associated with the said corresponding order summary, wherein the said 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY B SMITH whose telephone number is (571)272-0519.  The examiner can normally be reached on Monday - Friday 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LINDSEY B. SMITH
Examiner
Art Unit 3625



/LINDSEY B SMITH/               Examiner, Art Unit 3625       

/Jeffrey A. Smith/               Supervisory Patent Examiner, Art Unit 3625